EXHIBIT 10.20

 

AMENDED AND RESTATED

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS AMENDED AND RESTATED FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”)
is made as of the 31st day of July, 2003, by and among 4100 QUEST, LLC, a South
Carolina limited liability company (the “Borrower”), CHANNELMAX, INC., a South
Carolina corporation (“ChannelMax”), SCANSOURCE, INC., a South Carolina
corporation (“ScanSource”) (ScanSource and ChannelMax are collectively referred
to herein as the “Guarantors”), and BRANCH BANKING AND TRUST COMPANY OF SOUTH
CAROLINA (referred to herein as the “Bank”).

 

R E C I T A L S:

 

The Borrower, ScanSource and the Bank have entered into a certain Loan Agreement
dated as of July 28, 2000 (referred to herein as the “Loan Agreement”).
Capitalized terms used in this Amendment which are not otherwise defined in this
Amendment shall have the respective meanings assigned to them in the Loan
Agreement.

 

The Borrower, the Bank and ScanSource entered into an Amended and Restated Loan
and Security Agreement on November 10, 2000, to be effective as of September 30,
2000, which, among other things, amended the term “Applicable Margin” as used in
the Note (the “Amended and Restated Agreement”).

 

The Borrower, the Guarantors, the Bank and other banks party thereto have
entered into that certain Credit Agreement dated July 26, 2001 (the “ScanSource
Loan Agreement”).

 

The Borrower and Guarantors have requested the Bank to amend the Loan Agreement
to modify certain provisions of the Loan Agreement as more fully set forth
herein. The Bank, the Guarantors and the Borrower desire to amend the Loan
Agreement upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors and
the Bank, intending to be legally bound hereby, agree as follows:

 

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.



--------------------------------------------------------------------------------

SECTION 2. Amendments. The Loan Agreement is hereby amended as set forth in this
Section 2.

 

SECTION 2.01. Amendment to Section 1. Definitions. Section 9.01 of the Loan
Agreement is amended to add the following new definition:

 

“ScanSource Loan Agreement” means that certain Credit Agreement dated July 26,
2001, by and among ScanSource, Inc., 4100 Quest, LLC, ChannelMax, Inc., the
Banks party thereto, and Branch Banking and Trust Company of South Carolina, as
Agent, as in effect on the date hereof without regard and without giving effect
to any waivers given by the Banks (as defined in the ScanSource Loan Agreement)
or amendments agreed to by ScanSource, Inc. and the Banks (as defined in the
ScanSource Loan Agreement). Any definitions, terms, covenants, representations
or other provisions of the ScanSource Loan Agreement that are incorporated
herein will continue to be effective for purposes of this Agreement and the
other Loan Documents, notwithstanding that the indebtedness under the ScanSource
Loan Agreement has been or hereafter may be partially or fully repaid or the
fact that the ScanSource Loan Agreement otherwise might be terminated.

 

SECTION 2.02. Amendment to Section 3.08. Section 3.08 of the Loan Agreement is
amended and restated to read, in its entirety, as follows:

 

3.08 [Intentionally Deleted].

 

SECTION 2.03. Amendment to Section 4. Section 4 of the Loan Agreement is amended
and restated to read, in its entirety, as follows:

 

SECTION 4. Representations and Warranties – ScanSource Loan Agreement. The
Borrower and Guarantors represent and warrant that (a) the representations and
warranties contained in the ScanSource Loan Agreement are true and correct in
all material respects; and (b) no Default (as defined in the ScanSource Loan
Agreement) or Event of Default (as defined in the ScanSource Loan Agreement),
nor any act, event, condition or circumstance, which with the passage of time or
the giving of notice, or both, would constitute an Event of Default (as defined
in the ScanSource Loan Agreement) under the ScanSource Loan Agreement or any
other Loan Document (as defined in the ScanSource Loan Agreement) has occurred
and is continuing unwaived on the date hereof.

 

SECTION 2.04. Amendment to Section 5. Section 5 of the Loan Agreement is amended
and restated to read, in its entirety, as follows:

 

SECTION 5. Covenants. The Borrower and Guarantors covenant and agree that, until
payment in full of all indebtedness and performance of all obligations under the
Loan Documents, the Borrower and Guarantors shall:

 

2



--------------------------------------------------------------------------------

SECTION 5.01. Information. Deliver to the Bank:

 

(a) as soon as available and in any event within 90 days after the end of each
fiscal year, a consolidated balance sheet of ScanSource, Inc. and its
consolidated subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by Deloitte & Touche, LLP or other
independent public accountants of nationally recognized standing, with such
certification to be free of exceptions and qualifications not acceptable to the
banks;

 

(b) as soon as available and in any event within 45 days after the end of each
of the four fiscal quarters of each fiscal year, a consolidated balance sheet of
ScanSource, Inc. and its consolidated subsidiaries as of the end of such fiscal
quarter and the related statement of income and statement of cash flows for such
fiscal quarter and for the portion of the fiscal year ended at the end of such
fiscal quarter, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter and the corresponding portion of the previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the Chief Financial Officer of
ScanSource, Inc.;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit I to the ScanSource Loan Agreement (a “Compliance Certificate”),
of the Chief Financial Officer of ScanSource, Inc. (i) setting forth in
reasonable detail the calculations required to establish whether ScanSource,
Inc. was in compliance with the requirements of Sections 5.03 through 5.11,
inclusive, 5.14, 5.29 and 5.30 of the ScanSource Loan Agreement on the date of
such financial statements, (ii) setting forth in reasonable detail the
calculations establishing the identities of the Material Subsidiaries (as
defined in the ScanSource Loan Agreement) on the date of such financial
statements, and (iii) stating whether any Default (as defined in the ScanSource
Loan Agreement) exists on the date of such certificate and, if any Default (as
defined in the ScanSource Loan Agreement) then exists, setting forth the details
thereof and the action which the Loan Parties (as defined in the ScanSource Loan
Agreement) are taking or propose to take with respect thereto;

 

(d) simultaneously with the delivery of each set of annual financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements to

 

3



--------------------------------------------------------------------------------

the effect that nothing has come to their attention to cause them to believe
that any Default (as defined in the ScanSource Loan Agreement) existed on the
date of such financial statements;

 

(e) within 5 Domestic Business Days after ScanSource, Inc. becomes aware of the
occurrence of any Default (as defined in the ScanSource Loan Agreement), a
certificate of the Chief Financial Officer of ScanSource, Inc. setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto;

 

(f) promptly upon the mailing thereof to the shareholders of ScanSource, Inc.
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly or monthly reports which ScanSource, Inc.
shall have filed with the Securities and Exchange Commission;

 

(h) if and when ScanSource, Inc. or any member of the Controlled Group (as
defined in the ScanSource Loan Agreement) (i) gives or is required to give
notice to the PBGC (as defined in the ScanSource Loan Agreement) of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan (as defined in the ScanSource Loan Agreement) which might constitute
grounds for a termination of such Plan (as defined in the ScanSource Loan
Agreement) under Title IV of ERISA, or knows that the plan administrator of any
Plan (as defined in the ScanSource Loan Agreement) has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC (as defined in the
ScanSource Loan Agreement); (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan (as defined in the ScanSource Loan
Agreement), a copy of such notice;

 

(i) promptly after ScanSource, Inc. knows of the commencement thereof, notice of
any litigation, dispute or proceeding involving a claim against a Loan Party (as
defined in the ScanSource Loan Agreement) and/or any subsidiary of a Loan Party
(as defined in the ScanSource Loan Agreement) for $500,000 or more in excess of
amounts covered in full by applicable insurance (less applicable deductibles);
and

 

4



--------------------------------------------------------------------------------

(j) from time to time such additional information regarding the financial
position or business of ScanSource, Inc. and its Subsidiaries (including,
without limitation, the Borrower) as the Bank may reasonably request.

 

SECTION 5.02 Subsidiaries. (a) The Borrower and Guarantors shall cause any
Person (as defined in the ScanSource Loan Agreement) which becomes a Material
Subsidiary (as defined in the ScanSource Loan Agreement) to become a party to,
and agree to be bound by the terms of, this Agreement pursuant to a joinder
agreement, in form and content satisfactory to the Bank in all respects and
executed and delivered to the Bank within ten (10) Domestic Business Days (as
defined in the ScanSource Loan Agreement) after the day on which such Person
became a Material Subsidiary. The Borrower and Guarantors shall also cause the
items specified in Section 3.01(c), (f), (h), (i) and (n) of the ScanSource Loan
Agreement to be delivered to the Bank concurrently with the instrument referred
to above, modified appropriately to refer to such instrument and such Material
Subsidiary.

 

(b) The Borrower and Guarantors shall, and shall cause any subsidiary of the
Borrower or Guarantors (the “Pledgor Subsidiary”) to, pledge as collateral for
all indebtedness and the performance of all obligations under the Loan Documents
the lesser of 65% or the entire interest owned by ScanSource, Inc. and such
Pledgor Subsidiary, of the shares of capital stock or equivalent equity
interests in any Person which becomes a Material Foreign Subsidiary pursuant to
a pledge agreement in form and content satisfactory to the Bank executed and
delivered by the Borrower or such Pledgor Subsidiary to the Bank within ten (10)
Domestic Business Days after the day on which such Person became a Material
Foreign Subsidiary and shall deliver to the Bank such shares of capital stock
together with stock powers executed in blank. ScanSource, Inc. shall also cause
the items specified in Section 3.01(c), (f) and (n) of the ScanSource Loan
Agreement to be delivered to the Bank concurrently with the pledge agreement
referred to above, modified appropriately to refer to such pledge agreement,
pledgor and such Material Foreign Subsidiary. As used herein, “Material Foreign
Subsidiary” means a Foreign Subsidiary (as defined in the ScanSource Loan
Agreement) which accounts for (or in the case of a recently formed or acquired
Foreign Subsidiary (as defined in the ScanSource Loan Agreement) would so
account for on a pro forma historical basis) at least 2% of Consolidated Net
Income (as defined in the ScanSource Loan Agreement) or has total assets of at
least $100,000. The Borrower and the Guarantors acknowledge and agree that the
Bank may at any one time after the Closing Date request the Borrower to obtain
(and the Borrower shall deliver to the Bank within 30 calendar days of such
request) a legal opinion in form and content reasonably satisfactory to Bank
from counsel licensed in Canada confirming that the Pledge Agreement constitutes
a valid, enforceable and perfected first priority security interest in and lien
upon the

 

5



--------------------------------------------------------------------------------

Collateral (as defined in the Pledge Agreement) under the applicable laws of
Canada.

 

(c) Once any Subsidiary becomes a Material Subsidiary and therefore becomes a
party to this Agreement in accordance with Section 5.02 or any shares of capital
stock of a Material Foreign Subsidiary are pledged to the Bank in accordance
with Section 5.02, such Subsidiary (including, without limitation, the
Guarantors) thereafter shall remain a party to this Agreement and the shares of
capital stock in such Material Foreign Subsidiary (including, without
limitation, all initial Material Foreign Subsidiaries) shall remain subject to
the pledge to the Bank, as the case may be, even if: (i) such Material
Subsidiary ceases to be a Material Subsidiary; or (ii) such Foreign Subsidiary
ceases to be a Material Foreign Subsidiary; provided that if a Material
Subsidiary or Material Foreign Subsidiary ceases to be a Subsidiary of
ScanSource, Inc. as a result of the transfer or sale of one hundred percent
(100%) of the capital stock of such Subsidiary in accordance with and to the
extent permitted by the terms of Section 5.14 of the ScanSource Loan Agreement,
the Bank agrees to release such Subsidiary from the Guaranty and release the
shares of capital stock of such Subsidiary from the Pledge Agreement.

 

(d) The Borrower and Guarantors acknowledge that ScanSource Properties, LLC is
not a Guarantor because ScanSource, Inc. has advised the Bank that ScanSource
Properties, LLC is party to an agreement that prohibits ScanSource Properties,
LLC from being a guarantor (the “Restrictive Provision”). The Borrower and
Guarantors shall immediately notify the Bank if there is any modification,
expiration or termination of the Restrictive Provision. The Borrower and
Guarantors shall cause ScanSource Properties, LLC to become a party to, and
agree to be bound by the terms of, this Agreement pursuant to a joinder
agreement, in form and content satisfactory to the Bank in all respects and
executed and delivered to the Bank within ten (10) Domestic Business Days after
the day on which there is any modification, expiration or termination of the
Restrictive Provision which would allow ScanSource Properties, LLC to execute
such documentation. The Borrower shall also cause the items specified in Section
3.01(c), (f), (h), (i) and (n) of the ScanSource Loan Agreement to be delivered
to the Bank concurrently with the instruments referred to above, modified
appropriately to refer to such instrument and ScanSource Properties, LLC.

 

SECTION 5.03 ScanSource Loan Agreement. The Borrower and Guarantors covenant and
agree that from the date hereof and until payment in full of the Term Loan, and
the payment in full of all other amounts owing under this Agreement and the
other Loan Documents, the Borrower and Guarantors shall observe, perform and
fulfill, for the benefit of the Bank, all of those covenants and agreements, as
the same are in effect on the date hereof, contained in the ScanSource Loan
Agreement, as in effect on the date hereof, the provisions of which (including,
where pertinent, the defined terms used in other Sections of the

 

6



--------------------------------------------------------------------------------

ScanSource Loan Agreement referenced, in such Sections) are incorporated herein
by reference, without regard and without giving effect to any waivers given by
the Banks (as defined in the ScanSource Loan Agreement) with respect to, or
amendments agreed to by the Borrower, the Guarantors and the Banks (as defined
in the ScanSource Loan Agreement) of any of such covenants and agreements, which
covenants and agreements the Borrower and Guarantors will continue to observe,
perform and fulfill for the benefit of the Bank notwithstanding that the
indebtedness under the ScanSource Loan Agreement has been or hereafter may be
partially or fully repaid or the fact that the ScanSource Loan Agreement
otherwise might be terminated.

 

SECTION 2.05. Amendment to Applicable Margin. The term “Applicable Margin” as
defined on Schedule A to LIBOR Addendum attached to the Note and as modified by
the Amended and Restated Agreement shall mean the “Applicable Margin” determined
in accordance with Section 2.06 of the ScanSource Loan Agreement, plus 0.15% per
annum. For purposes of determining the Applicable Margin for any day the
Applicable Margin shall be determined in accordance with Section 2.06 of the
ScanSource Loan Agreement and changes to the Applicable Margin shall be
effective on the date of each such change.

 

SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Bank hereunder are subject to the following conditions,
unless the Bank waives such conditions:

 

(a) receipt by the Bank from each of the parties hereto of a duly executed
counterpart of this Amendment signed by such party;

 

(b) receipt by the Bank from: (1) the Borrower of a Security Agreement executed
by the Borrower in form and content satisfactory to the Bank; and (2) ScanSource
of a Security Agreement and a Guaranty Agreement executed by ScanSource in form
and content satisfactory to the Bank;

 

(c) an opinion from Tennessee legal counsel confirming that the Mortgage remains
a valid and enforceable first priority lien upon the real property described
therein; and

 

(d) the fact that the representations and warranties of the Borrower and
Guarantors contained in Section 5 of this Amendment shall be true on and as of
the date hereof.

 

SECTION 4. No Other Amendment. Except for the amendments set forth above, the
text of the Loan Agreement shall remain unchanged and in full force and effect.
This Amendment is not intended to effect, nor shall it be construed as, a
novation. The Loan Agreement and this Amendment shall be construed together as a
single agreement. Nothing herein contained shall waive, annul, vary or affect
any provision, condition, covenant or agreement contained in the Loan Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Loan Agreement as hereby amended. The Bank does hereby reserve all of
its rights and remedies against all parties who may be or may hereafter

 

7



--------------------------------------------------------------------------------

become secondarily liable for the repayment of the Note. The Borrower and
Guarantors promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Loan Agreement, as heretofore
and hereby amended and the other Loan Documents, the Loan Agreement, as amended,
and the other Loan Documents being hereby ratified and affirmed. The Borrower
and Guarantors hereby expressly agree that the Loan Agreement, as amended, and
the other Loan Documents are in full force and effect.

 

SECTION 5. Representations and Warranties. The Borrower and Guarantors hereby
represent and warrant to the Bank as follows:

 

(a) No Default (as defined in the ScanSource Loan Agreement) or Event of Default
(as defined in the ScanSource Loan Agreement), nor any act, event, condition or
circumstance which with the passage of time or the giving of notice, or both,
would constitute an Event of Default (as defined in the ScanSource Loan
Agreement), under the ScanSource Loan Agreement or any other Loan Document (as
defined in the ScanSource Loan Agreement) has occurred and is continuing
unwaived by the banks under the ScanSource Loan Agreement on the date hereof.

 

(b) The Borrower and Guarantors have the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder, or thereunder, to be done, observed and performed by them.

 

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and Guarantors and constitutes
legal, valid and binding obligations of the Borrower and Guarantors enforceable
against them in accordance with their terms, provided that such enforceability
is subject to general principles of equity.

 

(d) The execution and delivery of this Amendment and the performance hereunder
and thereunder by the Borrower and Guarantors do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower or either Guarantor, nor be in
contravention of or in conflict with the articles of incorporation or bylaws of
the Borrower or either Guarantor, or the provision of any statute, or any
judgment, order or indenture, instrument, agreement or undertaking, to which the
Borrower or either Guarantor is party or by which the assets or properties of
the Borrower or either Guarantor are or may become bound.

 

SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 7. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of South Carolina.

 

SECTION 8. Effective Date. This Amendment shall be effective as of March 1,
2003.

 

8



--------------------------------------------------------------------------------

SECTION 9. Release of ScanSource Properties, LLC. The Bank hereby releases
ScanSource Properties, LLC from the terms of the Loan Agreement and the Guaranty
Agreement dated July 28, 2000, executed by ScanSource Properties, LLC for the
benefit of the Bank respecting the indebtedness of the Borrower to the Bank.

 

[The remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.

 

4100 QUEST, LLC     By:   ScanSource, Inc., its sole member        

By:

 

/s/    ILLEGIBLE

--------------------------------------------------------------------------------

  (SEAL)    

Title:

 

VP

--------------------------------------------------------------------------------

    SCANSOURCE, INC.    

By:

 

/s/    ILLEGIBLE

--------------------------------------------------------------------------------

  (SEAL)

Title:

 

President and CEO

--------------------------------------------------------------------------------

    CHANNELMAX, INC.    

By:

 

/s/    ILLEGIBLE

--------------------------------------------------------------------------------

  (SEAL)

Title:

 

President and CEO

--------------------------------------------------------------------------------

   

 

[Remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY OF SOUTH CAROLINA    

By:

 

 

--------------------------------------------------------------------------------

  (SEAL)

Title:

 

--------------------------------------------------------------------------------

   

 

11